Order and judgment (one paper), Supreme Court, New York County, entered on December 27, 1972, inter alia, confirming an arbitration award, unanimously modified, on the law, to the extent of deleting the word “ permanently ” in the third decretal paragraph and granting the injunctive relief only for the duration of the contract *953between the parties. Except as so modified, said order and judgment (one paper) is affirmed, without costs and without disbursements. On the record before us, we perceive no unlawful restraint of trade involved in enforcing appellant’s obligations under its exclusive distributorship agreement with respondent. However, the injunctive relief imposed should be limited to the protection required. Concur — iStevens, P. J., Markewieh, Nunez, Kupferman and Murphy, JJ.